Citation Nr: 0328094	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  01-09 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.   Whether a June 26, 1980, rating decision denying service 
connection for tinnitus should be revised or reversed based 
on clear and unmistakable error (CUE).  

2.  Entitlement to an increased rating for cervical 
degenerative disc disease, currently evaluated 20 percent 
disabling.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from August 1969 to 
September 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 Department of 
Veterans Affairs (VA) rating decision in part of which the 
regional office (RO) in St. Petersburg, Florida, determined 
that a June 1980 rating decision that denied entitlement to 
service connection for tinnitus was not clearly and 
unmistakably erroneous, denied an increased rating for 
cervical degenerative disc disease, and denied entitlement to 
TDIU.

The claims for an increased rating for cervical degenerative 
disc disease and for a TDIU rating are the subjects of the 
Remand that follows this decision.


FINDING OF FACT

The June 1980 rating decision was not undebatably erroneous 
in denying service connection for tinnitus; the RO did not 
make any error of fact or law in the June 1980 rating 
decision that, had it not been made, would have manifestly 
changed the outcome of the decision at the time it was made.


CONCLUSION OF LAW

The June 1980 rating decision that denied entitlement to 
service connection for tinnitus was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.105(a) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that there was a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)) became law.  Generally, 
the VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  The VCAA, however, does not apply to CUE claims.  
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); see 
also Livesay v. Principi, 14 Vet. App. 324, 326 (2001).

The veteran contends that a June 1980 rating decision, in 
which the RO denied service connection for tinnitus, should 
be revised or reversed based on CUE.  The veteran did not 
appeal the June 1980 rating decision.  It is, therefore, 
final unless it is shown to be based on clear and 
unmistakable error (CUE).  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.104(a).  Where CUE is found in a prior rating decision, the 
prior decision will be reversed or revised, and for the 
purposes of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal or 
revision of the prior decision on the grounds of CUE has the 
same effect as if the decision had been made on the date of 
the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); 
Caffrey v. Brown, 6 Vet. App. 377 (1994);  Damrel v. Brown, 6 
Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); 
Russell v. Principi, 3 Vet. App. 310 (1992).

Under regulations implemented pursuant to applicable law at 
the time of the June 1980 rating decision, service connection 
would be granted for disability resulting from disease or 
injury incurred in or aggravated by active military service.  
38 C.F.R. § 3.303 (1980).

In the June 1980 rating decision, the RO denied the veteran's 
claim for service connection for tinnitus on the basis that, 
after a VA examination, an examiner concluded that no cause 
for tinnitus could be determined.  The veteran and his 
representative have argued that the June 1980 rating decision 
included several errors which constituted CUE.  They argue 
that a diagnosis of tinnitus was established in service, and 
that the 1979 VA examination was inadequate as the examiner 
merely stated that there was no cause for tinnitus but did 
not state that tinnitus was not present.  These arguments are 
addressed below after a consideration of the record as it 
existed at the time of the June 1980 decision.  

At the time of the June 1980 rating decision that denied 
service connection for tinnitus, the pertinent evidence in 
the claims folder consisted of service medical records, VA 
outpatient treatment records, and reports of VA examinations.  
It appears from the rating decision that all available 
evidence was considered.  At the time of his July 1973 
medical examination for release from active duty, there is no 
indication that the veteran had complaints of tinnitus.  An 
examiner reported that the veteran's ears were clinically 
normal.  The veteran's service medical records contain only 
one reference to tinnitus, in a note dated in September 1973.  
A report of an audiological examination dated a week later in 
September 1973 indicates that the veteran's hearing showed 
hearing thresholds at all tested frequencies to be at or 
below 20 decibels; it does not mention tinnitus.  

At a February 1974 VA examination, the veteran's complaints 
included constant ringing in his ears.  He told an examiner 
that while serving aboard an aircraft carrier, he was exposed 
to aircraft noise and had loss of hearing since that time.  
On examination, his ears were clinically normal.  The 
examiner did not report a diagnosis of tinnitus.  The veteran 
also underwent a VA audiological examination in February 
1974.  The audiological findings did not include a diagnosis 
of tinnitus.

The veteran was seen in a VA ear, nose, and throat clinic in 
May 1979.  An examiner noted that the veteran's main 
motivation was to be scheduled for an orthopedic examination.  
However, the veteran did complain of tinnitus.  His ears were 
clinically normal and his hearing was "very good."  The 
examiner reported that no cause for tinnitus was seen.

Neither the veteran or his representative have referred to 
any fact known at the time of the June 1980 rating decision 
that was not considered in that decision, or to any 
applicable law that was misapplied.  The record, as then 
constituted, contained no medical evidence that the veteran 
had current disability from tinnitus.  Further, it was not 
clearly and unmistakably erroneous to conclude that the 
veteran did not incur tinnitus in service, as there is only 
one note mentioning tinnitus in service and no such disorder 
was noted at the time of the veteran's separation from 
service.  There was no evidence of chronicity in service.  
Furthermore, there is no evidence of continuity of 
symptomatology after the veteran's separation from service.  
38 C.F.R. § 3.303(b) (1980).  

The Board finds that the June 1980 rating decision that 
denied entitlement to service connection for tinnitus was not 
undebatably erroneous; the RO did not make any error of fact 
or law in the June 1980 rating decision that, had it not been 
made, would have manifestly changed the outcome of the 
decision at the time it was made.  The record at the time did 
not show chronic disability from tinnitus in service, 
continuity of symptoms of tinnitus after service, or 
competent medical evidence of a relationship between his 
then-current complaints and any disease or injury incurred in 
service.  The Board finds no factual or legal error in the 
decision based on facts available or law that was extant at 
the time of the decision.  Therefore, the Board concludes 
that the June 1980 rating decision that denied service 
connection for tinnitus was not clearly and unmistakably 
erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.105(a) (2002).




REMAND

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The October 2001 statement of the case included rating 
criteria for intervertebral disc syndrome under Diagnostic 
Code 5293.  Effective in September 2002, the criteria for the 
rating of intervertebral disc syndrome were revised.  67 Fed. 
Reg. 5434 (August 22, 2002).  The rating criteria for the 
spine were again amended, effective September 26, 2003.  68 
Fed. Reg. 51454 (August 27, 2003).  The veteran has not been 
provided the revised rating criteria.

Pursuant to this remand, the RO will be scheduling VA 
examinations.  The veteran is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of his claims.  The consequences 
of failure to report for a VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2002).

In a decision promulgated on September 22, 2002, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103 (b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327, F.3d 1339, 1348 (Fed Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.


Accordingly, the claims of entitlement to an increased rating 
for cervical degenerative disc disease and entitlement to 
TDIU are remanded to the RO for the following: 

1.  The veteran should complete an 
Application for Increased Compensation 
Based on Unemployability (VA Form 21-8940 
or the current equivalent) or provide the 
information requested in that VA form.

2.  The RO should request the veteran to 
specifically identify by name, address, 
and approximate dates of treatment, all 
medical care providers (including VA) 
that have treated the veteran for his 
service-connected disability from 
degenerative disc disease of the cervical 
spine.  After securing the necessary 
releases, the RO should obtain any 
records that are not currently a part of 
the claims file and associate them with 
the claims file. 

3.  The veteran should be afforded VA 
examination(s) to determine the nature 
and severity of his service-connected 
cervical spine disability.  The claims 
folder must be made available to and be 
reviewed by the examiner(s).  Any 
indicated diagnostic studies should be 
performed.  The examiner(s) should 
comment specifically on the frequency and 
duration of incapacitating episodes 
during any twelve-month period since 
March 1997 (an incapacitating episode is 
a period of acute signs and symptoms that 
requires bed rest prescribed by a 
physician and treatment by a physician).  
The examiner(s) should also comment 
specifically about chronic orthopedic and 
neurological manifestations (orthopedic 
and neurological signs and symptoms from 
intervertebral disc syndrome that are 
present constantly, or nearly so).  


4.  Obtain a medical opinion as to 
whether the veteran's service-connected 
disabilities from tinnitus, esophageal 
stricture, cervical degenerative disc 
disease, and lumbar degenerative disc 
disease render the veteran unable to 
secure or follow substantially gainful 
employment.

5.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  Also ensure 
that all development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) is fully complied with and 
satisfied.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the veteran's 
claims, with consideration of the revised 
rating criteria for the spine and for 
intervertebral disc syndrome.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case, which should include the revised 
rating criteria for the spine and for 
intervertebral disc syndrome, and given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



